Title: To Thomas Jefferson from Bernard Peyton, 11 November 1824
From: Peyton, Bernard
To: Jefferson, Thomas

Sales of One hundred & five barrels flour by B. Peyton1824 Richd.for a/c. Thomas Jefferson Esq:10 Nov:To Lewis Webb & Co. in Store at 60 Days—105 Barrels Superfine flour @ $4¾$498.75Chargescash pd. frght: at 43¢ $45.15 Canal Toll $10.94$56.09Storage, Drayage & Cooperage at 8¢ $8.40 Inspection $2.10—10.50Commission at 2½ ⅌ cent12.47$79.06Nett Proceeds$419.69E.E.
                        Bernard Peyton⅌ N. N. WilkinsonDue 9/12 Jany 1825Dr Sir,Richd 11 Nov. 1824I hand above a/c sales what Flour you have on hand, at $4¾, sixty days, which is the height of the market at present—With great respect Dr Sir, Yours very TrulyBernard Peyton